Citation Nr: 0831200	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  05-28 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 decision issued 
by the Department of Veterans' Affairs Regional Office in 
Pittsburgh, Pennsylvania.

The Board remanded the claim in April 2006 and April 2008 so 
that additional development of the evidence could be 
undertaken.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Hearing loss was incurred during service as a result of the 
veteran's in-service noise exposure.


CONCLUSION OF LAW

Hearing loss was incurred during active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  The Board finds that all pertinent 
mandates of the VCAA and implementing regulations are 
essentially met as to the claim addressed on the merits 
herein.  Since the decision is favorable to, and does not 
prejudice the veteran, a lengthy discussion of VA's 
fulfillment of the VCAA in this claim is not necessary.  

Factual Background

The veteran alleges that an in-service battery explosion 
caused acoustic trauma which is responsible for his hearing 
loss.  He specifically claims that while stationed in 
Yokosuka, Japan a large battery being fitted for new cells 
exploded in his face.  After this explosion he contends that 
hearing loss resulted.  See VA Form 21-526, received in 
November 2004.

Unfortunately, the available service medical records are 
limited to the report of the veteran's January 1948 
separation examination which revealed 15/15 whispered voice 
hearing acuity.  

VA has a heightened duty to assist the veteran in developing 
his claim since the records may have been lost or destroyed 
by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
Regarding VA's "duty to assist," the RO has attempted on 
several occasions, albeit unsuccessfully, to obtain the 
veteran's complete service medical records.  In this regard, 
the Board notes that a VA Memorandum dated in March 2005 
recited VA's attempts to obtain the veteran's service medical 
records.  The Board concludes that all reasonable means of 
obtaining the veteran's service medical records are 
exhausted.


A December 2004 letter from a private audiologist, S. Good, 
Au.D., shows that the veteran's original audio test was 
afforded him in June 1989.  Results were not included.  

A lay statement dated in May 2005 shows that the veteran 
first began to suffer from hearing problems in the 1950's.  

In the course of his video conference hearing conducted by 
the undersigned in February 2006, the veteran's wife stated 
that she met her husband in 1949 [one year after his service 
separation], and at that time he seemed to have problems with 
his hearing.  See page four and five of hearing transcript 
(transcript).  The veteran testified that he was employed by 
the "General Telephone Company" for 43 years after service 
and worked on switchboards and special circuits, and was not 
subject to much noise exposure.  See page eight of 
transcript.  He stated that he first informed by a physician 
in 1989 that he had hearing problems.  See transcript pages 
six through eight.  The veteran also mentioned that while in 
the military he worked around trucks, without hearing 
protection.  See page 13 of transcript.  

In a March 2006 letter from Dr. Good opined that the veteran, 
who had been a patient for years, had a history of 
sensorineural hearing loss.  She opined that there was a 50 
percent chance that the veteran's hearing loss was the result 
of an in-service explosion.  She added that this acoustic 
trauma causes permanent hearing loss.  

Another letter from Dr. Good, dated in February 2007, is of 
record.  She mentioned as she did not have a baseline 
audiogram from the veteran's military entrance it was 
difficult to ascertain the exact change in his hearing due to 
the acoustic trauma occurring from the claimed battery 
explosion.  She added that certainly the veteran sustained 
some decrease in his hearing due to the natural aging process 
as well as the 1947 trauma damage.  Audiogram findings from 
2001 made part of the letter, showed bilateral hearing loss.  


The physician added that since the veteran had no other 
history of noise exposure in employment, "one may surmise 
that the remaining hearing loss unrelated to aging is 
probably attributable to the acoustic trauma suffered in the 
military."  

The claims folder was reviewed by a VA audiologist in May 
2008, in conjunction with the veteran being afforded an 
examination.  The examiner commented that whispered voice 
testing, afforded the veteran at his service separation, was 
not an accurate assessment of any high frequency hearing 
loss.  The veteran provided the examiner history of his 
claimed in-service battery explosion.  The veteran denied any 
occupational or recreational noise exposure outside of the 
military.  Audiology testing showed a bilateral hearing loss 
as defined as part of 38 C.F.R. § 3.385.  Bilateral 
sensorineural hearing loss was diagnosed.  The examiner 
opined that after review of Dr. Good's medical records she 
agreed with Dr. Good's assessment that "some degree" of the 
veteran's hearing loss was "at least likely as not" caused 
by his reported in-service acoustic trauma minus any type of 
aging process because the veteran denied any noise exposure 
outside of the military.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when  
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when  
the auditory thresholds for at least three of the frequencies  
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or  
greater; or when the speech recognition scores using the  
Maryland CNC Test are less than 94 percent.  38 C.F.R.  
§ 3.385.


In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.


Analysis

The medical evidence shows that the veteran currently has 
bilateral hearing loss meeting VA standards.  Moreover, the  
medical evidence, by way of VA audio examination findings 
reported in May 2008, suggests a link between the veteran's 
in-service noise exposure and his current hearing loss.  
Similar findings have been associated with the file by a 
private audiologist, Dr. Good.  An opinion to the contrary is 
not of record.  

Given the foregoing, the veteran's bilateral hearing loss is 
found to have been incurred in service.  The claim is 
granted.


ORDER

Entitlement to service connection for hearing loss is 
granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


